Citation Nr: 1115922	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefit sought on appeal.  

The Board remanded the case for further development in November 2008 and August 2009.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5013A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that there has not been compliance with the mandates of the November 2008 and August 2009 remands.  The Court has stated that compliance by the Board or the agency of original jurisdiction is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board must again remand this case.


The Board previously remanded the case, in pertinent part, to obtain a clarifying medical opinion.  In the November 2008 remand, the Board noted that the Veteran had been afforded a VA examination in July 2004.  The VA examiner found that the Veteran had moderate osteoarthritis of the right knee and opined that the appellant's right knee disorder was more likely than not related to his service-connected left knee disability.  However, the examiner did not provide a supporting rationale for the opinion.  Following a review of the report, the RO requested that the VA examiner provide such a rationale.  In a July 2004 addendum to the VA examination report, the examiner opined that the Veteran's right knee disorder was not related to his service-connected left knee disability.  The examiner did not provide an explanation as to why he changed his medical opinion, nor did he provide a rationale for the opinion.

In the August 2009 remand, the Board noted that an additional VA medical opinion was obtained in February 2009.  The VA examiner noted that the Veteran was discharged from the military in 1977, had claimed that he fell and injured his knee in 1982, and underwent a tendon transplant in his right knee in 2004.  He further observed that the Veteran stated that he tended to favor his right knee, but the examiner commented that the subsequent finding of osteoarthritis could not be established over the relatively short period of time from his injury to his surgery.  Following a review of the medical records and the history of the Veteran, the examiner opined that it is less likely than not that the Veteran's right knee disorder was related to the left knee disorder involved in the tear of the anterior cruciate ligament.  He stated that the right knee disorder was more likely related to the 1982 fall.

However, despite relating the Veteran's current right knee disorder to his fall in 1982, the February 2009 VA examiner did not comment as to whether the Veteran's service-connected left knee disability could have caused or contributed to the fall, as the Veteran has contended.  In addition, the VA examiner did not specifically address whether the Veteran's service-connected left knee disability may have aggravated his right knee disorder.  The Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Therefore, in August 2009, the Board remanded the case for a clarifying medical opinion to determine the nature and etiology of any right knee disorder that may be present.  

The Veteran was subsequently afforded another VA examination in November 2009.  The examiner reviewed the Veteran's claims file and the remand.  He found that the Veteran had gross instability of the right knee with moderate degenerative joint disease and mild medial compartment osteoarthritis of the left knee.  The examiner opined that it appears that the Veteran's right knee condition was most likely caused by his fall from the ladder and that this is less likely than not related to the left knee condition.  In his rationale, the examiner stated that the Veteran's statements throughout the 1980s and 1990s indicated that the right knee disorder was secondary to his likely ligamentous injury from his fall off the ladder in the early 1980s and unrelated to the left knee condition.  He commented that there is no evidence that the two conditions are related or that the right knee caused the fall. 

Nevertheless, the examiner did not address whether the Veteran's service-connected left knee disability may have aggravated his right knee disorder.  Consequently, the November 2009 VA examination is inadequate and did not comply with the prior remands.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the claim must again be remanded for a clarifying medical opinion.  

In addition, in the November 2008 and August 2009 remands, the Board noted that the Veteran had not been notified that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the appeal, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995) (when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Thus, the Board found it necessary to remand the Veteran's claim so that the RO could address in the first instance the applicability of these revisions to the claim.  A Supplemental Statement of the Case (SSOC) was issued in December 2009.  However, the SSOC did not contain the version of 38 C.F.R. § 3.310 that became effective on October 10, 2006, as ordered in the November 2008 and August 2009 remands.  Nor was the Veteran notified of the amendment in any other letter sent to him.  Thus, on remand, the Veteran must be provided with notice of the changes to 38 C.F.R. § 3.310.   


Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder to the November 2009 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any right knee disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.  

The examiner should observe the Veteran's contentions that he has favored his right knee since injuring his left knee and that his service-connected left knee disability caused him to fall in 1982 and thereby injure his right knee.  It should be further noted that the Veteran has reported other injuries, including his statement during a May 1986 VA examination and his January 1987 statement indicating that he fell and hurt both knees while running down a slight incline as well as the March 2004, June 2004, and July 2004 VA treatment records indicating that he had a history of right knee injury ten years earlier.

The examiner should then comment as to whether it is at least as likely as not that the Veteran's current right knee disorder is either caused by or permanently aggravated by his service-connected left knee disability.  

In his or her opinion, the examiner should also discuss whether the Veteran's service-connected left knee disability may have caused or contributed to his fall in 1982 and whether the Veteran has favored his right knee because of his left knee thereby causing or aggravating his right knee disorder.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current right knee disorder is either likely or unlikely caused or aggravated by the service-connected left knee disability, the examiner should state whether it is at least as likely that the current disability is caused or aggravated by the service-connected left knee disability as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should reajudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The SSOC must include the version of 38 C.F.R. § 3.310 that became effective on October 10, 2006. 


The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


